DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on November 19, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 15, 18 and 20.  
Claims 1-20 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Liu (US 2011/0228366 A1) in view of the US patent application publication by Collin (US 2016/0377377 A1) and patent issued to Tai et al (PN. 6,490,060).
Claim 1 has been amended to necessitated the new grounds of rejection.  
Liu teaches a holographic sight (Figure 2) that is comprising a housing or chassis that is comprised a base (bottom portion as shown in Figure 2), that implicitly includes an integrally formed portion that is extended upward from the base that may be identified as a support member and a unitary optical component carrier integrally formed with the support member wherein the unitary optical carrier is to house and receive a laser diode (LD, 1), a mirror (2), a collimating lens serves as the collimating optic (3), a holographic diffraction grating (HOE, 4) and an image hologram, (5), respectively in the carrier, (please see Figure 2, please see paragraphs [0022] to [0023]).  
This reference teaches that the respective optical components are received in the unitary optical component carrier.  Claim 1 has also been amended to include the phrase “wherein the unitary optical carrier comprises a single body that provides the first, second, third, fourth and fifth receptacles”.  
As shown in Figure 2, Liu teaches that the laser diode (1), the mirror (2), collimating optics (3), holographic diffraction grating (4) and an image hologram (5) are respectively held and received by various portions of the housing.  Collin in the same field of endeavor also teaches a holographic sight having a housing with a unitary optical component carrier includes respective holders or receptacles (please see Figures 3 and 4) to receive the respective light source (130, Figure 4), mirror (140), holographic optical element (150) and component (160).  Tai et al in the same field of endeavor teaches a holographic sight wherein a housing (24, Figure 2) including a plurality of receiving portions, serves as receptacles, for receiving the light source 
It would then have been obvious to one skilled in the art to apply the teachings of Collin and Tai et al to modify the housing or chassis of Liu to include respective receptacle to receive each optical components and comprise a single body for the benefit of securely receiving and arranging the respective optical components in the holographic sight to ensure proper viewing.  It further has been held that forming one piece an article, which has formerly been formed in two pieces and put together involves only routine skill in the art.  (Howard v. Detriot Stove Works, 150 U.S. 164 (1893)).  
With regard to claim 6, Collin teaches that the laser diode light source (130, please see paragraph [0044]) is received in a receptacle that includes a first set of opposing walls and a second set of opposing walls wherein the first set of opposing walls and the second set of opposing walls forming an opening configured to receive a laser diode (130, Figure 4).  
With regard to claim 7, Collin teaches that the opposing walls forming opening to receive the laser diode but does not teach explicitly that the opening is configured to receive a cylindrical collar in which the laser diode is positioned, however the  geometrical shape of the “cylindrical collar” may either implicitly met by the existing shape of the laser diode or an obvious matter of design choice to one skilled in the art to design the geometric shape of the opening since the opening taught by Collin indeed is capable of receiving the laser diode.  
With regard to claims 8-10, Collin teaches that the opening defined by the sets of opposing walls is configured to accommodate the laser diode, which may either implicitly include the cylindrical collar or obvious to be modified to include the cylindrical collar.  The sets of opposing walls may be flat which implicitly may receive the applied forces.  

With regard to claim 12, Liu in light of the disclosure of Collin, a receptacle for receiving the collimating optic may comprise first and second surface configured to abut surfaces of the collimating optic, for the benefit of receiving the collimating optic.  
With regard to claim 13, Collin teaches that the receptacle for receiving the holographic diffractive optical element (150, Figure 2) has at least a first surface and a second surface that configured to abut surfaces of the holographic optical element (150).  
With regard to claim 14, Liu in light of the disclosure of Collin teaches that the receptacle for receiving the image hologram (5 of Liu and 160 of Collin), may comprise at least a first surface and a second surface configured to abut surfaces of the image hologram.  

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Collin and Tai et al as applied to claim 1 above, and further in view of the patent issued to Kay et al (PN. 5,369,888).
The holographic sight and the chassis for the holographic sight taught by Liu in combination with the teachings of Collin and Tai et al as applied to claim 1 above has met all the limitations.  
With regard to claim 2, Liu does not teach explicitly that the support member is flexible and the unitary optical component carrier angularly movable.  Collin teaches that a carrier for hosing the optical components is movable however it does not teach a support member s flexible to cause the unitary optical component carrier angularly movable.  Kay et al in the same field of 
With regard to claims 3-5, Kay et al teaches that the support member (8, Figure 1) has a first support portion that is extending upward relative to the base a second support portion extending away from the unitary optical component carrier (6) and a third support member portion extending toward the unitary optical component carrier (6) wherein the third support member portion integrally formed with the unitary optical component carrier.  Kay teaches, with regard to claim 4, that the support member (8) including the first support member portion is flexible and the unitary optical component carrier (6) angularly movable with the first support member portion as a fulcrum in a horizontal direction relative to the base.  Kay teaches, with regard to claim 5, that the support member (8) including the third support member portion is flexible and the unitary optical component carrier (6) angularly movable with the third support member portion as a fulcrum in a vertical direction relative to the base.  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Liu (US 2011/022836 A1) in view of the US patent application by Collin (US 2016/0377377 A1), US patent issued to Kay et al (PN. 5,369, 888) and Tai et al (PN. 6,490,060).
Claim 15 has been amended to necessitate the new grounds of rejection.  
Liu teaches a holographic sight (please see Figure 2) that is comprised of a housing portion serves as the unitary optical component carrier that is comprised to receive a laser diode (1, LD), a mirror (2), a collimating lens serves as the collimating optic (3), a holographic optical element serves as the diffraction grating (4) and an image hologram (5, Figure 2).  The holographic sight further comprises a portion that may be identified as a support member integrally formed with the unitary optical component carrier, (please see Figure 2).  
This reference has met all the limitations of the claims.  Liu teaches that the housing or the unitary optical component carrier is capable of receiving the respective optical components disclosed above, but it does not teach explicitly to include respective receptacles to receive each of the optical components.  Collin in the same field of endeavor teaches a holographic sight having a housing with a unitary optical component carrier includes respective holders or receptacles (please see Figures 3 and 4) to receive the respective light source (130, Figure 4), mirror (140), holographic optical element (150) and component (160).  It would then have been obvious to one skilled in the art to apply the teachings of Collin to modify the housing or chassis of Liu to include respective receptacle to receive each optical components for the benefit of securely receiving and arranging the respective optical components in the holographic sight to ensure proper viewing.  
Liu also does not teach explicitly that the support member comprises a first portion that is flexible in a horizontal direction and a second portion that is flexible in vertical direction, the 
Kay et al in the same field of endeavor teaches a sight that is comprised of a unitary optical component carrier (6, Figure 1) with a support member or hinge portion (8, Figure 1) that is integrally formed with the unitary optical component carrier (6, Figure 1) wherein the support member or the hinge portion (8) is flexible, (please see column 2, lines 40-46) which comprises a first portion that is flexible in horizontal direction and a second portion that is flexible in vertical direction such that the unitary optical component carrier (6) horizontally and vertically movable relative to the support member.  
It would then have been obvious to one skilled in the art to apply the teachings of Kay et al to modify the support member to make it flexible for the benefit of allowing the unitary optical component carrier angularly movable to adjust the viewing direction of the holographic sight.  
Claim 15 has been amended to include “wherein the unitary optical component carrier comprises a single ridged body that defines the first, second, third, fourth and fifth receptacles and that is configured to be substantially resistant to changes in relative distances between optical components received at the first, second, third, fourth and fifth receptacles”.  
Tai et al in the same field of endeavor teaches a holographic sight that is comprised of a single rigid body (24, Figure 2) that defines a first, second, third, fourth and fifth portions for holding and receiving the light source (14), the mirror (16), the collimating optics (18), the holographic diffractive grating (20) and the hologram (22) respectively.  The single housing (24) and the receiving portions are configured to substantially resistant to changes in relative distances between the optical components received at the respective receptacles.  
single rigid body as an alternative design for the holographic sight.  It further has been held that forming one piece an article, which has formerly been formed in two pieces and put together involves only routine skill in the art.  (Howard v. Detriot Stove Works, 150 U.S. 164 (1893)).  
With regard to claim 16, as shown in Figure 1, the support member comprises a first upstanding wall, a second upstanding wall and a flexible member (8, Figure 1) connected between the first upstanding wall and the second upstanding wall.  The unitary optical component carrier integrally formed with the second upstanding wall, wherein a horizontal force applied to the unitary optical component carrier is communicated to the second upstanding wall and the unitary optical component carrier.  
With regard to claim 17, Kay et al teaches that the support member (8) comprises a first horizontal member and a second horizontal member that a joint (9) integrally formed between the first horizontal member and the second horizontal member wherein the unitary optical component carrier integrally formed with the second horizontal member.  A vertical force applied to the unitary optical component carrier is communicated to the second horizontal member and angularly displaces in a vertical direction, with the joint as a fulcrum, the second horizontal member and the unitary optical component carrier.  

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Liu (US 2011/0228366 A1) in view of the US patent application publication by Collin (US 2016/0377377 A1) and US patent issued to Tai et al (PN. 6,490,060).
Claim 18 has been amended to necessitate the new grounds of rejection.  

 Liu teaches a holographic sight (please see Figure 2) that is comprised of a unitary optical component carrier that is configured to receive a laser diode (1, LD, Figure 2, paragraph [0022]), an imaging hologram (5), and a mirror serves as the at least one optical device configured to communicated light between the laser diode and the image hologram, (please see Figure 2).  
This reference has met all the limitations of the claims.  It however does not teaches explicitly to include respective receptacle to receive each of the optical component of the holographic sight.  Collin in the same field of endeavor teaches a holographic sight that is comprised of a unitary optical component carrier, (please see Figures 3 and 4), that is comprised of respective receptacles that is configured to receive the laser diode, (130, Figure 4), the mirror (140, Figures 3 and 4, with receptacle 142), and the imaging hologram, (receptacle for element 160, Figures 3 and 4).   It would then have been obvious to one skilled in the art to apply the teachings of Collin to modify the housing or chassis of Liu to include respective receptacle to receive each optical components for the benefit of securely receiving and arranging the respective optical components in the holographic sight to ensure proper viewing.  
Claim 18 has been amended to include the phrase “wherein the unitary optical component carrier comprises a single body that defines the first, second, third, fourth and fifth receptacles and that is configured to be substantially resistant to changes in relative distances between optical components received at the first, second, third, fourth and fifth receptacles and wherein the single body of the unitary optical is formed from a metal that has a low coefficient of thermal expansion relative to other metals”. 
Tai et al in the same field of endeavor teaches a holographic sight that is comprised of a single body (24, Figure 2) that defines a first, second, third, fourth and fifth portions for holding and receiving the light source (14), the mirror (16), the collimating optics (18), the holographic diffractive grating (20) and the hologram (22) respectively.  The single housing (24) and the receiving portions are configured to substantially resistant to changes in relative distances between the optical components received at the respective receptacles.  Tai et al further teaches that the housing is made of aluminum that has a low coefficient of thermal expansion relative to other metal, (please see column 4, lines 29-30).  
It would then have been obvious to one skilled in the art to make the housing a single rigid body made of aluminum metal as an alternative design for the holographic sight.  It further has been held that forming one piece an article, which has formerly been formed in two pieces and put together involves only routine skill in the art.  (Howard v. Detriot Stove Works, 150 U.S. 164 (1893)).  
With regard to claim 19, Liu in light of Collin teaches that the holographic sight further comprise a receptacle (142, Figures 3 and 4 of Collin) configured to receive the mirror (140), a receptacle configured to receive a diffraction grating (150, Figures 3 and 4).  It is within general level skilled in the art to apply the teachings of Collin to also include a receptacle configured to receive a collimating optic (3, Figure 2) of Liu.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Collin and Tai et al as applied to claim 18 above, and further in view of US patent issued to Kay et al (PN. 5,369,888).  

With regard to claim 20, as shown in Figure 2, Liu teaches that the holographic sight comprises a base with a portion of the housing may be identified as a support member that is integrally formed with the base and extending upward from the base wherein the support member is also integrally formed with the unitary optical component carrier.  This reference however does not teach explicitly that the support member is flexible and the unitary optical component carrier angularly movable around the support member in horizontal and vertical directions relative to the base.  Kay et al in the same field of endeavor teaches a sight that is comprised of an unitary optical component carrier (6, Figure 1) with a support member or hinge portion (8) that integrally formed with a base (4) and extending upward from the base and the support member is also integrally formed with the unitary optical component carrier (6).  The hinge portion is flexible, (please see column 2, lines 44-47), and the unitary optical component carrier angularly movable around the support member in both horizontal and vertical directions relative to the base. It would then have been obvious to one skilled in the art to apply the teachings of Kay et al to modify the support member to include flexibility for the benefit of allowing the unitary optical component carrier is capable of angularly moving for the benefit of adjusting the viewing angle of the holographic sight.  

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
The applicant is respectfully noted that the modification considering forming one piece an article, which has formerly been formed in two (or more) pieces and put together involves only routine skill in the art.  (Howard v. Detriot Stove Works, 150 U.S. 164 (1893)).   The housing or carrier being a single body or several bodies put together does not possess a novel feature to a holographic sight.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



					/AUDREY Y CHANG/           					 Primary Examiner, Art Unit 2872